



COURT OF APPEAL FOR ONTARIO

CITATION: Universal Health Group Inc. v. Limmex AG, 2018 ONCA
    289

DATE: 20180321

DOCKET: C64537

MacFarland, Huscroft and Nordheimer JJ.A.

BETWEEN

Universal Health Group Inc.

Plaintiff (Appellant)

and

Limmex AG, Thomas Sieber and Herbert Bachler

Defendants (Respondents)

Patricia Virc, for the appellant

Matthew Latella and Glen Gibson for the respondents

Heard: March 20, 2018

On appeal from the order of Justice Jasmine T. Akbarali
    of the Superior Court of Justice, dated October 20, 2017.

APPEAL BOOK ENDORSEMENT

[1]

We are in substantial agreement with the reasons of the motion judge and
    we see no error. The appeal is dismissed. Costs to the respondent in the sum of
    $15,000 on a partial indemnity basis inclusive of disbursements and HST.


